DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SAMUEL E. ODOM,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2609

                              [March 31, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge;
L.T. Case Nos. 502012CF000568 and 502012011681AXX.

    Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee,
for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and GERBER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.